DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
	The amendments filed 02/08/2021 have been entered. Claims 2-8 are pending in the application.
Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.
Applicant argues (pg. 7, para. 2) that Hanna’s device “flies in the face of Applicant's device, which serves to direct oil into contact with a drive pinion within a gear well and mitigate frothing. Hypothetically speaking, it would be harmful to remove oil from a crusher via a drip-pipe K, and thus, combining AAPA with Hanna is not proper.”
In response, the examiner never suggested providing AAPA with the drip-pipe of Hanna, or any other structure of Hanna. The examiner is merely suggesting that in light of Hanna it would be obvious to the skilled artisan to the modify the recess (110) of AAPA to be sloped for 

    PNG
    media_image1.png
    346
    494
    media_image1.png
    Greyscale

Examiner-Annotated Figure 1 of AAPA


	Applicant also argues (pg. 7, para. 3) that “with Hanna, both the driven gear F1 and pinion F are outside of cup portion H, wherein Hanna's recess h1 is positioned above driven gear F1 where it cannot receive it.”
	In response, again, the examiner is not suggesting providing any of the structure of Hanna to AAPA but, as discussed above, making a case that it would be obvious to modify the recess of AAPA to have a slope as taught by Hanna, which will provide more effective and efficient draining of the oil of AAPA back to the drive pinion, and the average person understands that a sloped surface drains better than a horizontal surface, as such is common knowledge. The examiner could have just as well taken “official notice”, but the Hanna reference teaches a helical non-uniform depth recess having a sloped floor, as claimed, and thus the examiner decided to instead provide the reference.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Accordingly, claims 2-8 stand rejected. See below for current rejections.
Claim Objections
Claim 8 is objected to because of the following informalities: the end of the claim recites “the gear well defined in claim 1”. However, claim 1 has been canceled. The examiner suggests replacing the phrase “claim 1” with ‘claim 2’. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 8: there is no antecedent basis for “the replacement gear” (ln. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art, in view of Hanna et al. (US 581,113 A), hereinafter ‘AAPA’ and ‘Hanna’.
Regarding claim 2: AAPA discloses A gear well for a crusher comprising:
a body (106, fig. 2, 5);
a…recess (110, fig. 3-4) being configured to receive and be positioned [adjacent] a driven gear (15, fig. 1) for rotating an eccentric (4), such that the driven gear (15) can spin freely within the recess (110); wherein the recess (110) comprises a…floor (111, fig. 3, 5); and
a pinion clearance floor (122, fig. 2-3); the pinion clearance floor being configured to be located under and provide clearance for a drive pinion (18, fig. 1) for driving the driven gear (15).
AAPA does not disclose that the recess is a helical, non-uniform depth recess having a high point and a low point or that the floor of the recess is a sloped floor that intersects or blends with the pinion clearance floor adjacent the low point; wherein the helical, non-uniform depth recess is configured for improving the strength of a gear well or mitigating oil frothing within the gear well.

And Hanna is pertinent to the problem applicant is faced with as Hanna teaches a crusher comprising a cup portion having a body (H, fig. 1-2) for draining a liquid surrounding the bottom portion (corresponding to collar I) of the shaft (A) of the crusher; the body (H) having a recess (h1, fig. 1-3) comprising two helical, non-uniform depth recesses (a left side recess and a right side recess, each having an angular distance of 180° about the vertical centerline axis relative to fig. 3) having a high point (left end of h1 relative to fig. 2) and a low point (at drip-pipe K, fig. 2-3) (pg. 1, ln. 72-79, 92-98). Thus, a recess with a sloped floor for draining a liquid to a particular point is a known technique in the art as the skilled artisan understands that a sloped recess will provide better flow of fluid than the recess of AAPA which is not sloped.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to omit the sidewall (126) of AAPA and modify the recess (110) to be a helical recess having a high point at the left end in reference to fig. 4 of AAPA and a low point that blends or intersects the pinion clearance floor (122), thereby forming a non-uniform depth of the recess (in other words, modifying the recess to have a slope from a high point to a desired low point, as taught by Hanna), to obtain the predictable result of improved flow of fluid within the recess. And applying known techniques to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). The proposed modification inherently results in 
Regarding claims 3-6: the combination of AAPA and Hanna set forth in claim 2 above teaches the narrowest of the four claims (claim 6) as set forth below and, therefore, teaches the broader claims (claims 3-5) as well; namely, wherein the angular distance theta (see examiner-annotated fig. 3 of Hanna below) representing the angular span of the recess (h1) around a centerline axis (the vertical axis relative to fig. 4 of Hanna) of the gear well (100) of AAPA and extending between the low point (at drip-pipe K, fig. 2-4 of Hanna) of the recess (h1) and the high point (left end of h1 relative to fig. 2 of Hanna) of the recess, is 180° (see fig. 3 below, the angular distance is 180°).

    PNG
    media_image2.png
    405
    598
    media_image2.png
    Greyscale

Examiner-Annotated Figure 3 of Hanna


	Regarding claim 7: AAPA discloses A crusher (see fig. 1) comprising
	the gear well according to claim 2, as follows:
AAPA discloses A gear well for a crusher comprising:
a body (106, fig. 2, 5);

a pinion clearance floor (122, fig. 2-3); the pinion clearance floor being configured to be located under and provide clearance for a drive pinion (18, fig. 1) for driving the driven gear (15).
AAPA does not disclose that the recess is a helical, non-uniform depth recess having a high point and a low point or that the floor of the recess is a sloped floor that intersects or blends with the pinion clearance floor adjacent the low point; wherein the helical, non-uniform depth recess is configured for improving the strength of a gear well or mitigating oil frothing within the gear well.
Thus, the problem to be solved by the present invention is regarded as providing a gear well designed for draining oil back to the drive pinion more efficiently while also mitigating oil frothing within the gear well during operation, or for improving the strength of the gear well.
And Hanna is pertinent to the problem applicant is faced with as Hanna teaches a crusher comprising a cup portion having a body (H, fig. 1-2) for draining a liquid surrounding the bottom portion (corresponding to collar I) of the shaft (A) of the crusher; the body (H) having a recess (h1, fig. 1-3) comprising two helical, non-uniform depth recesses (a left side recess and a right side recess, each having an angular distance of 180° about the vertical centerline axis relative to fig. 3) having a high point (left end of h1 relative to fig. 2) and a low point (at drip-pipe K, fig. 2-3) (pg. 1, ln. 72-79, 92-98). Thus, a recess with a sloped floor for draining a liquid to 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to omit the sidewall (126) of AAPA and modify the recess (110) to be a helical recess having a high point at the left end in reference to fig. 4 of AAPA and a low point that blends or intersects the pinion clearance floor (122), thereby forming a non-uniform depth of the recess (in other words, modifying the recess to have a slope from a high point to a desired low point, as taught by Hanna), to obtain the predictable result of improved flow of fluid within the recess. And applying known techniques to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). The proposed modification inherently results in improved strength of the gear well and mitigation of oil frothing, since there is no structural difference between modified AAPA and the gear well of the claimed invention.
Regarding claim 8: the claim recites a method of installing the gear well according to claim 2 by simply providing said gear well and installing said gear well into the crusher.
The combination of AAPA and Hanna provides the gear well according to claim 2, as follows:
AAPA discloses A gear well for a crusher comprising:
a body (106, fig. 2, 5);
a…recess (110, fig. 3-4) being configured to receive and be positioned [adjacent] a driven gear (15, fig. 1) for rotating an eccentric (4), such that the driven gear (15) can spin freely within the recess (110); wherein the recess (110) comprises a…floor (111, fig. 3, 5); and

AAPA does not disclose that the recess is a helical, non-uniform depth recess having a high point and a low point or that the floor of the recess is a sloped floor that intersects or blends with the pinion clearance floor adjacent the low point; wherein the helical, non-uniform depth recess is configured for improving the strength of a gear well or mitigating oil frothing within the gear well.
Thus, the problem to be solved by the present invention is regarded as providing a gear well designed for draining oil back to the drive pinion more efficiently while also mitigating oil frothing within the gear well during operation, or for improving the strength of the gear well.
And Hanna is pertinent to the problem applicant is faced with as Hanna teaches a crusher comprising a cup portion having a body (H, fig. 1-2) for draining a liquid surrounding the bottom portion (corresponding to collar I) of the shaft (A) of the crusher; the body (H) having a recess (h1, fig. 1-3) comprising two helical, non-uniform depth recesses (a left side recess and a right side recess, each having an angular distance of 180° about the vertical centerline axis relative to fig. 3) having a high point (left end of h1 relative to fig. 2) and a low point (at drip-pipe K, fig. 2-3) (pg. 1, ln. 72-79, 92-98). Thus, a recess with a sloped floor for draining a liquid to a particular point is a known technique in the art as the skilled artisan understands that a sloped recess will provide better flow of fluid than the recess of AAPA which is not sloped.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to omit the sidewall (126) of AAPA and modify the KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). The proposed modification inherently results in improved strength of the gear well and mitigation of oil frothing, since there is no structural difference between modified AAPA and the gear well of the claimed invention.
Now that the gear well is provided, the skilled artisan understands that in order to install a replacement gear well into the crusher (1) of AAPA, the gear well (100) to be replaced must first be removed, and then the replacement gear well (the gear well of claim 2 taught by the combination of AAPA and Hanna above) is installed in a reverse manner of a process required to remove the gear well (100) to be replaced. And it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to remove the gear well of AAPA and install the gear well according to claim 2 for at least the reasons set forth above. 
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725